Citation Nr: 0012172	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-22 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 80 percent for acne 
vulgaris/conglobata with hidradenitis suppurativa (axillae 
genitocrural), folliculitis nuchae sclerotisans, 
parafolliculitis and perifolliculitis capitis abscedens et 
suffodiens (Hoffman), pilonidal sinus, perianal and inguinal 
fistulas, and retroauricular cyst and abscesses.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel





INTRODUCTION

The appellant had active service from August 1961 to 
September 1963.  

By January 1964 rating decision, the Veterans Administration 
(later re-named the Department of Veterans Affairs) (VA) 
granted the appellant's claim of service connection for acne 
vulgaris and conglobata affecting the face, neck, and back 
with residual scar formation.  The award was based on a pre-
existing skin disorder, aggravated during service.  When he 
filed this claim for an increased rating, the disability was 
assigned a 30 percent evaluation, reduced to 20 percent 
disabling due to the severity of the pre-existing disorder.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1995 rating decision of the Honolulu 
Regional Office (RO) which denied the claim for an evaluation 
in excess of 20 percent.  In May 1997, the RO increased the 
evaluation to 50 percent (paid at 40 percent due to a 
10 percent reduction for the pre-service level of 
disability).  In October 1998, the RO again increased the 
evaluation to 80 percent (paid at a 70 percent evaluation 
reduced by 10 percent for the pre-existing disorder).  As the 
appellant is presumed to seek the maximum rating available, 
the issue on appeal is as stated on the title page above.  AB 
v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In April 2000, the appellant's representative, Veterans of 
Foreign Wars of the United States (VFW), argued that its 
local office had not been afforded an opportunity to present 
argument on behalf of the appeal.  Despite a power of 
attorney executed by the appellant in 1968 appointing VFW as 
his representative, VFW remarked that the RO noted on the VA 
Form 8 (Certification of Appeal) that the appellant was 
unrepresented.  VFW maintains, therefore, that the RO's 
failure to provide the claims file to the local VFW office 
for completion of any argument violated the appellant's 
appellate rights, thereby necessitating a remand of the claim 
so the local VFW official can offer supporting argument.  

An appellant will be accorded full right to representation in 
all stages of an appeal.  38 C.F.R. § 20.600.  By executing 
the appointment in 1968, the appellant designated VFW as the 
organization to serve as his representative.  38 C.F.R. 
§ 20.602.  In this case, the April 2000 statement by the 
national appeals office of VFW provides the appellant with 
full representation in connection with his appeal.  At times, 
the distinction between the local and national offices of a 
representative is important, for example in the procedures 
for providing notice of Board decisions.  See e.g., Leo v. 
Brown, 8 Vet. App. 410 (1995).  Here, though, where the 
concern is not notice of a Board decision, but whether the 
appellant's representative as an organization has had an 
opportunity to offer argument on behalf of the appellant, 
that distinction does not appear to be significant, as it has 
been satisfied sufficiently in this case.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained.  

2.  The appellant's skin disability is manifested by severe, 
extensive dermatologic lesions that frequently flare-up, 
causing clear interference with employment.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the appellant's favor, 
a 90 percent rating may be assigned extraschedularly for his 
acne vulgaris/conglobata with interrelated conditions of 
hidradenitis suppurativa (axillae genitocrural), folliculitis 
nuchae sclerotisans, parafolliculitis and perifolliculitis 
capitis abscedens et suffodiens (Hoffman), pilonidal sinus, 
perianal and inquinal fistulas, and retroauricular cyst and 
abscesses are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.322, 4.1, 4.2, 4.118, Diagnostic 
Code 7800 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim is well grounded as it is not inherently 
implausible.  See Drosky v. Brown, 10 Vet. App. 251 (1997); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  VA has satisfied its duty to assist 
the appellant in the development of facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  On appellate review, the 
Board sees no areas in which further development may be 
fruitful.  

The service medical records show that the appellant entered 
service with mild generalized acne vulgaris, conglobata of 
the face, neck, and back with residual scar formations, 
moderately disfiguring.  During service, the disorder 
increased in severity.  After separation from service, the RO 
granted service connection for the disability, assigning a 30 
percent evaluation.  By October 1968 rating decision, the 
rating was reduced to 20 percent (due to a 10 percent 
reduction, representing that part of the disability which 
pre-existed service).  38 C.F.R. § 3.322.  The evaluation 
remained at 20 percent until the appellant filed this claim 
in December 1994.  During the period covered by this 
application and appeal, the disability evaluation has been 
increased to 80 percent based on evidence of record showing 
significant increased symptomatology.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the regulatory criteria for 
rating disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The appellant's service-connected skin disability is 
currently assigned a 80 percent evaluation, but paid at the 
70 percent rate based on a 10 percent reduction for the pre-
existing disorder under the criteria of Diagnostic Code 7800, 
where a 50 percent evaluation is warranted for complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  When in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating may be increased to 80 percent.  Note after Code 7800.  

In this case, though, the schedular criteria does not provide 
for a disability rating under Code 7800 higher than that 
already assigned by the RO.  Nor do any other diagnostic 
codes regarding skin disorders provide for a higher 
evaluation.  See 38 C.F.R. § 4.118.  The appellant might 
alternatively be evaluated under the criteria of 38 C.F.R. 
§ 4.16 for a total disability rating for compensation based 
on individual unemployability.  However, he has not contended 
that his service-connected skin disability renders him 
unemployable, nor has he filed an application for VA total 
disability benefits due to unemployability.  

Diagnostic Code 7800 also provides that the most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118.  Rating 
criteria is used for evaluating the degree of disability, 
representing as far as can practicably be determined the 
average impairment in earning capacity in civil occupations 
resulting from the disability.  38 C.F.R. § 3.321(a).  In 
exceptional cases, though, where the schedular evaluations 
are found to be inadequate, an extra-schedular evaluation may 
be assigned commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The facts relevant to the claim are as follows:

? November and December 1994 private hospital records and 
VA clinical records noted a groin wound infection 
following a surgical procedure.  Private clinical 
records in May 1995 indicated that the appellant was 
prone to infectious disease affecting his skin due to 
trauma or serious illness.  

? Private clinical records in March 1995 showed the 
appellant's complaints of persistent lesions on the 
scalp and buttocks and the development of recurrent 
cysts on his buttocks.  Examination revealed severe 
scarring of the back extending from the buttocks up to 
the neck into the posterior scalp.  He also had past 
evidence of acne conglobata on his face with marked 
scarring and large epidermal cysts on the neck and 
forehead.  On the buttocks, he had a few active lesions 
and a large elongated active lesion that was draining.  

? The appellant's spouse indicated in September 1996 that 
he had skin infections interfering with his employment 
as a carpenter.  For example, she stated, he had had 
infections on his hips that caused pain and further 
complications when his tool belt rubbed against the 
hip.  She stated that the infections would suddenly 
manifest and break open on his back, ears, head, face, 
and arms, all visible to his co-workers, causing them 
and him embarrassment and social discomfort.  She 
reported that she drained the infections and attested 
to the repugnant odor emanating therefrom.  She also 
remarked that he had growths on his groin area, 
including on his penis, and on the back of his ears 
where his glasses rested.  Overall, she reported that 
the appellant was in constant pain from his skin 
disability.  

? VA examination in November 1997 showed that the 
appellant complained of frequent flare-ups of acneiform 
and folliculitic lesions of an acute inflammatory 
nature that interfered with the uninterrupted 
performance of his daily duties as a contractor dealing 
with the public.  These flare-ups often required that 
urgent tasks be postponed for a few days until the 
acute episode had subsided.  These lesions were noted 
on his face, neck, arms, trunk, groin, and gluteal 
region, causing pain and making it impossible to wear 
clothing and other equipment (such as aprons, shoulder 
straps, and belts) necessary in the performance of his 
trade as a carpenter.  The flare-ups were noted to 
occur independently from environmental factors, such as 
heat or humidity.  Color photographs were taken of the 
entire body, with clustering of small and large (up to 
two centimeters in diameter) epidermoid inclusion cysts 
primarily on the forehead, base of the neck, and 
clavicular and upper sternal regions.  The 
retroauricular and occipital regions had healed 
operative scars.  The gluteal cleft and sacral and 
coccygeal regions had cystic formations and healed 
operative scars.  None of these sites with scars and 
cysts showed an active infectious process or evidence 
of draining or crusting.  The diagnosis was acne 
vulgaris and conglobata with the following interrelated 
conditions: acne conglobata, hidradenitis suppurativa 
(axillae genitocrural), folliculitis nuchae 
sclerotisans, parafolliculitis and perifolliculitis 
capitis abscedens et suffodiens (Hoffman), pilonidal 
sinus, perianal and inquinal fistulas, and 
retroauricular cyst and abscesses.  

These facts and the color photographs of record clearly 
provide a graphic description of a severe dermatologic 
disability which the currently-assigned 80 percent disability 
evaluation reflects.  The disability is clearly manifested by 
exceptionally repugnant deformity of at least one side of the 
face and produces marked discoloration and other severe 
symptoms.  See 38 C.F.R. § 4.118.  For an extraschedular 
evaluation to be assigned, the schedular criteria must be 
inadequate for this disability.  In this case, the evidence 
does not indicate that the appellant requires frequent 
hospitalization for the condition, although it is obvious 
that he and his spouse must periodically treat and care for 
the rather extensive skin eruptions.  The disability also 
apparently interferes with his employment by causing pain and 
by the resulting impairment of business and societal 
associations, as discussed in the appellant's spouse's recent 
very credible statement.  While the currently-assigned 80 
percent rating appears to contemplate the interference the 
appellant now experiences with his employment, it does not 
seem commensurate with the impairment caused by the 
widespread nature of this severe service-connected skin 
disability.  A total, 100 percent rating is not appropriate 
as the appellant has not claimed that he is unemployable or 
that the disability prevents him from working.  The evidence 
indicates that he is employed as a carpenter, but that his 
disability at various times significantly impacts his work 
adversely due to flare-ups.  

While the criteria of Diagnostic Code 7800 does not permit a 
higher schedular evaluation, it is the determination of the 
Board that, resolving the benefit of the doubt in his favor, 
an evaluation of 90 percent is assignable here for this most 
exceptionally repugnant skin disability which greatly 
interferes with, but apparently does not preclude the 
appellant's employment.  


ORDER

An evaluation of 90 percent for acne vulgaris/conglobata with 
interrelated conditions of hidradenitis suppurativa (axillae 
genitocrural), folliculitis nuchae sclerotisans, 
parafolliculitis and perifolliculitis capitis abscedens et 
suffodiens (Hoffman), pilonidal sinus, perianal and inquinal 
fistulas, and retroauricular cyst and abscesses is granted, 
subject to the applicable law and regulations governing the 
payment of monetary awards.  


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

